DETAILED ACTION   

1.	The Office Action is in response to RCE Application 17120020 filed on 06/02/2022. Claims 1-20 are pending.         

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
3.			Continued Examination Under 37 CFR 1.114 4.
    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this 06/02/2022 has been entered.
Response to Amendment
4.	The Amendment filed on 06/02/2022 has been received.  Claims 1-2, 8, and 15, have been amended. Claims 1-20 are pending. 

5.					Response to Arguments
	Applicant’s arguments filed on 06/02/2022, pages 6-7 have been fully considered.

Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (Kennedy et al. (US 20190050000) and in view of  Jourdan et al. (US20200301445)) does not teach the limitations of:
 “configuring at least one second camera to observe at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other, and wherein the at least three known references points are active reference markers” in amended independent claim 1, since “Applicant agrees with the Examiner that Kennedy does not disclose at least three known references points located at separate fixed locations relative to each other… Jourdan is silent on the configuring step, as claimed, where the at least three known references points are active reference markers. "
(remark, page 6-7).  
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination of  Kennedy et al. (US 20190050000) and in view of Jourdan et al. (US  20200301445) and further in view of  BABCOCK et al. (WO 2019036361) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
First, Jourdan discloses “configuring the at least one second camera to observe at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other”. In fig. 5, small fiducial markers 504a-504d are at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other, as suggested in paragraph 0056, “descending UAV 100 uses its camera 140 to image the charging pad 500… The camera 140 initially images the medium-sized fiducial markers 504e-504h, which are easier to image clearly from the first altitude 520, as compared to the small fiducial markers 504a-504d… the controller 212 retrieves the corresponding unique fiducial dataset (each “line item” or part thereof) for each positively identified fiducial marker 504e-504h from the fiducial map 300. This information provides four geographical reference points and enables the FNS 204 to precisely determine the UAV's 100 navigation solution”. 
Second, the combination of  Kennedy, Jourdan and BABCOCK teaches that the at least three known references points are active reference markers. For example, BABCOCK discloses that in fig. 7 and fig. 8 and also suggested in paragraph 0041, “FIG. 9 shows a flow chart 200 illustrating an exemplary process for utilizing a set of active fiducial markers at the landing site”. 
Therefore, the combination of  Kennedy and Jourdan d and BABCOCK discloses the  limitations “configuring at least one second camera to observe at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other, and wherein the at least three known references points are active reference markers” in amended independent claim 1.
2) The applicant believed that independent claims 8, 15 are allowable due to the similar reason as for independent claim 1.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of  Kennedy and Jourdan d and BABCOCK discloses the  limitations “configuring at least one second camera to observe at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other, and wherein the at least three known references points are active reference markers” in amended independent claims. 

3) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of  Kennedy and Jourdan d and BABCOCK discloses the  limitations “configuring at least one second camera to observe at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other, and wherein the at least three known references points are active reference markers” in amended independent claims. 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        

7.	Claims 1-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 20190050000) and in view of  Jourdan et al. (US 2 20200301445) and further in view of  BABCOCK et al. (WO 2019036361).
 
	Regarding claim 1, Kennedy teaches an apparatus (fig. 2, component 100) comprising: 
	at least one first camera (fig. 2, component 114); 
	at least one second camera (fig. 2, another 114 or 115; paragraph 0025, … and one or more image capture devices 114a-c and 115c for capturing images (including video) of the surrounding physical environment while in flight); 
	one or more processors (fig. 2, component 112); 
	and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising (paragraph 0079, … Some of the various components shown in FIG. 13 may be implemented in hardware, software or a combination of both hardware and software, including one or more signal processing and/or application specific integrated circuits): 
	configuring the at least one first camera to observe one or more moving objects in a live action scene (fig. 2, fig. 13); 
	configuring the at least one second camera to observe at least several known reference points located in the live action scene (as shown in fig. 2, fig. 13, the object has at least several known reference points; paragraph 0072, … image capture device of the UAV 100 may include two or more cameras, for example, an array of multiple cameras that provide an unobstructed view around the UAV 100.  By comparing the captured image from two or more vantage points…); 
	receiving reference point data in association with the at least one second camera, wherein the reference point data is based on the at least the known reference points (paragraph 0072, … image capture device of the UAV 100 may include two or more cameras, for example, an array of multiple cameras that provide an unobstructed view around the UAV 100.  By comparing the captured image from two or more vantage points…; in which, unobstructed view around the UAV 100 is reference point data); 
	and computing a location and an orientation of the at least one first camera and the at least one second camera based on the reference point data (paragraph 0072, …By comparing the 
captured image from two or more vantage points (e.g., at different time steps from an image capture device in motion), a system employing computer vision may calculate estimates for the position and/or orientation of a vehicle on which the image capture device is mounted (e.g., UAV 100)…; in which, when UAV 100 position and/or orientation is calculated, the a location and an orientation of the at least one first camera and the at least one second camera is also calculated) .	
	It is noticed that Kennedy  does not disclose explicitly configuring the at least one second camera to observe at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other.
	Jourdan disclose of configuring the at least one second camera to observe at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other (Fig. 5. In fig. 5, small fiducial markers 504a-504d are at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other, as suggested in paragraph 0056, “descending UAV 100 uses its camera 140 to image the charging pad 500… The camera 140 initially images the medium-sized fiducial markers 504e-504h, which are easier to image clearly from the first altitude 520, as compared to the small fiducial markers 504a-504d… the controller 212 retrieves the corresponding unique fiducial dataset (each “line item” or part thereof) for each positively identified fiducial marker 504e-504h from the fiducial map 300. This information provides four geographical reference points and enables the FNS 204 to precisely determine the UAV's 100 navigation solution”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology configuring the at least one second camera to observe at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other as taught by Jourdan A as a modification to the apparatus of Kennedy for the benefit of that to precisely determine the UAV's 100 navigation solution (paragraph 0056).
	It is noticed that Kennedy  does not disclose explicitly the at least three known references points are active reference markers.
	BABCOCK discloses that the at least three known references points are active reference markers (in fig. 7 and fig. 8 and also suggested in paragraph 0041, “FIG. 9 shows a flow chart 200 illustrating an exemplary process for utilizing a set of active fiducial markers at the landing site”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the at least three known references points are active reference markers as a modification to the apparatus of Kennedy for the benefit of that to for improving the precision of detection (paragraph 0019).

	Regarding claim 8, Kennedy teaches a computer-implemented method for calibrating cameras in a live action scene apparatus (fig. 2; paragraph 0074, … associated with the image capture device to the tracked features of the image capture, estimations may be made for the position and/or orientation of the image capture device over time.  Further, these estimates can be used to calibrate various positioning systems, for example, through estimating differences in camera orientation) the method comprising: 
	at least one first camera (fig. 2, component 114); 
	at least one second camera (fig. 2, another 114; paragraph 0025, … and one or more image capture devices 114a-c and 115c for capturing images (including video) of the surrounding physical environment while in flight); 
	one or more processors (fig. 2, component 112); 
	and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising (paragraph 0079, … Some of the various components shown in FIG. 13 may be implemented in hardware, software or a combination of both hardware and software, including one or more signal processing and/or application specific integrated circuits): 
	configuring the at least one first camera(fig. 2, component 114) coupled to an apparatus (fig. 1, 100)  to observe one or more moving objects (fig. 2, 102) in a live action scene (fig. 2, fig. 13); 
	configuring the at least one second camera (fig. 2, another 114 or 115; paragraph 0025, … and one or more image capture devices 114a-c and 115c for capturing images (including video) of the surrounding physical environment while in flight) to observe at least several known reference points located in the live action scene (as shown in fig. 2, fig. 13, the object has at least several known reference points; paragraph 0072, … image capture device of the UAV 100 may include two or more cameras, for example, an array of multiple cameras that provide an unobstructed view around the UAV 100.  By comparing the captured image from two or more vantage points…); 
	receiving reference point data in association with the at least one second camera, wherein the reference point data is based on the at least the known reference points (paragraph 0072, … image capture device of the UAV 100 may include two or more cameras, for example, an array of multiple cameras that provide an unobstructed view around the UAV 100.  By comparing the captured image from two or more vantage points…; in which, unobstructed view around the UAV 100 is reference point data); 
	and computing a location and an orientation of the at least one first camera and the at least one second camera based on the reference point data (paragraph 0072, …By comparing the 
captured image from two or more vantage points (e.g., at different time steps from an image capture device in motion), a system employing computer vision may calculate estimates for the position and/or orientation of a vehicle on which the image capture device is mounted (e.g., UAV 100)…; in which, when UAV 100 position and/or orientation is calculated, the a location and an orientation of the at least one first camera and the at least one second camera is also calculated) .	
	It is noticed that Kennedy  does not disclose explicitly configuring the at least one second camera to observe at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other.
	Jourdan disclose of configuring the at least one second camera to observe at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other (Fig. 5. In fig. 5, small fiducial markers 504a-504d are at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other, as suggested in paragraph 0056, “descending UAV 100 uses its camera 140 to image the charging pad 500… The camera 140 initially images the medium-sized fiducial markers 504e-504h, which are easier to image clearly from the first altitude 520, as compared to the small fiducial markers 504a-504d… the controller 212 retrieves the corresponding unique fiducial dataset (each “line item” or part thereof) for each positively identified fiducial marker 504e-504h from the fiducial map 300. This information provides four geographical reference points and enables the FNS 204 to precisely determine the UAV's 100 navigation solution”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology configuring the at least one second camera to observe at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other as taught by Jourdan A as a modification to the method of Kennedy for the benefit of that to precisely determine the UAV's 100 navigation solution (paragraph 0056).
	It is noticed that Kennedy  does not disclose explicitly the at least three known references points are active reference markers.
	BABCOCK discloses that the at least three known references points are active reference markers (in fig. 7 and fig. 8 and also suggested in paragraph 0041, “FIG. 9 shows a flow chart 200 illustrating an exemplary process for utilizing a set of active fiducial markers at the landing site”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the at least three known references points are active reference markers as a modification to the method of Kennedy for the benefit of that to for improving the precision of detection (paragraph 0019).

	Regarding claim 15, Kennedy teaches a non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors are operable to cause the one or more processors to perform operations comprising (paragraph 0079, … Some of the various components shown in FIG. 13 may be implemented in hardware, software or a combination of both hardware and software, including one or more signal processing and/or application specific integrated circuits): 
	configuring the at least one first camera(fig. 2, component 114) coupled to an apparatus (fig. 1, 100)  to observe one or more moving objects (fig. 2, 102) in a live action scene (fig. 2, fig. 13); 
	configuring at least one second camera (fig. 2, another 114 or 115; paragraph 0025, … and one or more image capture devices 114a-c and 115c for capturing images (including video) of the surrounding physical environment while in flight) to observe at least several known reference points located in the live action scene (as shown in fig. 2, fig. 13, the object has at least several known reference points; paragraph 0072, … image capture device of the UAV 100 may include two or more cameras, for example, an array of multiple cameras that provide an unobstructed view around the UAV 100.  By comparing the captured image from two or more vantage points…); 
	receiving reference point data in association with the at least one second camera, wherein the reference point data is based on the at least the known reference points (paragraph 0072, … image capture device of the UAV 100 may include two or more cameras, for example, an array of multiple cameras that provide an unobstructed view around the UAV 100.  By comparing the captured image from two or more vantage points…; in which, unobstructed view around the UAV 100 is reference point data); 
	and computing a location and an orientation of the at least one first camera and the at least one second camera based on the reference point data (paragraph 0072, …By comparing the 
captured image from two or more vantage points (e.g., at different time steps from an image capture device in motion), a system employing computer vision may calculate estimates for the position and/or orientation of a vehicle on which the image capture device is mounted (e.g., UAV 100)…; in which, when UAV 100 position and/or orientation is calculated, the a location and an orientation of the at least one first camera and the at least one second camera is calculated) .	
	It is noticed that Kennedy  does not disclose explicitly configuring the at least one second camera to observe at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other.
	Jourdan disclose of configuring the at least one second camera to observe at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other (Fig. 5. In fig. 5, small fiducial markers 504a-504d are at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other, as suggested in paragraph 0056, “descending UAV 100 uses its camera 140 to image the charging pad 500… The camera 140 initially images the medium-sized fiducial markers 504e-504h, which are easier to image clearly from the first altitude 520, as compared to the small fiducial markers 504a-504d… the controller 212 retrieves the corresponding unique fiducial dataset (each “line item” or part thereof) for each positively identified fiducial marker 504e-504h from the fiducial map 300. This information provides four geographical reference points and enables the FNS 204 to precisely determine the UAV's 100 navigation solution”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology configuring the at least one second camera to observe at least three known reference points located in the live action scene, wherein the at least three known references points are located at separate fixed locations relative to each other as taught by Jourdan A as a modification to the non-transitory computer-readable storage medium of Kennedy for the benefit of that to precisely determine the UAV's 100 navigation solution (paragraph 0056).
	It is noticed that Kennedy  does not disclose explicitly the at least three known references points are active reference markers.
	BABCOCK discloses that the at least three known references points are active reference markers (in fig. 7 and fig. 8 and also suggested in paragraph 0041, “FIG. 9 shows a flow chart 200 illustrating an exemplary process for utilizing a set of active fiducial markers at the landing site”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the at least three known references points are active reference markers as a modification to the non-transitory computer-readable storage medium of Kennedy for the benefit of that to for improving the precision of detection (paragraph 0019).

	Regarding claim 2, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 1 as discussed above, In addition, Kennedy further discloses that the apparatus is a mobile apparatus (as shown in fig. 2, 100 is a drone which is a mobile apparatus).
	
	Regarding claim 3, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 1 as discussed above, In addition, Kennedy further discloses that comprising computing the location of the at least one first camera and the at least one second camera based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data (as shown in fig. 13; paragraph 0072-0073, … Computer vision may be used to estimate the position and/or orientation of a capturing camera… as well as other position and/or orientation data for the UAV 100 …e.g., data from GPS, WiFi, Cellular, and/or IMU, as discussed above; paragraph 0068, …as shown in FIG. 13, signals received at a UAV 100 from satellites of a GPS system 1302 can be utilized to estimate a global position of the UAV 100).

	Regarding claim 4, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 1 as discussed above, In addition, Kennedy further discloses that the at least one first camera and the at least one second camera operate independently from each other (as shown in fig. 2).

	Regarding claim 5, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 1 as discussed above, In addition, Kennedy further discloses that  the at least one first camera and the at least one second camera have different fields of view ( as shown in fig. 2, each camera 114/115 have different fields of view).

	Regarding claim 6, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 1 as discussed above, In addition, Kennedy further discloses that the one or more moving objects comprise at least one person (fig. 2, component 102 is a person).

	Regarding claim 7, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 1 as discussed above, In addition, Kennedy further discloses that at least a portion of the at least three known reference points are coupled to one or more reference cameras (as shown in fig. 2, each camera coupled to the object 102, which have several reference points, independently and one camera can be reference camera of another camera, which means at least a portion of the at least three known reference points are coupled to one or more reference cameras).

	Regarding claim 9, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 8 as discussed above, In addition, Kennedy further discloses that the apparatus is a mobile apparatus (as shown in fig. 2, 100 is a drone which is a mobile apparatus).
	
	Regarding claim 10, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 8 as discussed above, In addition, Kennedy further discloses that comprising computing the location of the at least one first camera and the at least one second camera based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data (as shown in fig. 13; paragraph 0072-0073, … Computer vision may be used to estimate the position and/or orientation of a capturing camera… as well as other position and/or orientation data for the UAV 100 …e.g., data from GPS, WiFi, Cellular, and/or IMU, as discussed above; paragraph 0068, …as shown in FIG. 13, signals received at a UAV 100 from satellites of a GPS system 1302 can be utilized to estimate a global position of the UAV 100).

	Regarding claim 11, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 8 as discussed above, In addition, Kennedy further discloses that the at least one first camera and the at least one second camera operate independently from each other (as shown in fig. 2).

	Regarding claim 12, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 8 as discussed above, In addition, Kennedy further discloses that  the at least one first camera and the at least one second camera have different fields of view ( as shown in fig. 2, each camera 114/115 have different fields of view).

	Regarding claim 13, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 8 as discussed above, In addition, Kennedy further discloses that the one or more moving objects comprise at least one person (fig. 2, component 102 is a person).

	Regarding claim 14, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 8 as discussed above, In addition, Kennedy further discloses that at least a portion of the at least three known reference points are coupled to one or more reference cameras (as shown in fig. 2, each camera coupled to the object 102, which have several reference points,  independently and camera can be reference camera of another camera, which means at least a portion of the at least three known reference points are coupled to one or more reference cameras).

	Regarding claim 16, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 15 as discussed above, In addition, Kennedy further discloses that the apparatus is a mobile apparatus (as shown in fig. 2, 100 is a drone which is a mobile apparatus).
	
	Regarding claim 17, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 15 as discussed above, In addition, Kennedy further discloses that comprising computing the location of the at least one first camera and the at least one second camera based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data (as shown in fig. 13; paragraph 0072-0073, … Computer vision may be used to estimate the position and/or orientation of a capturing camera… as well as other position and/or orientation data for the UAV 100 …e.g., data from GPS, WiFi, Cellular, and/or IMU, as discussed above; paragraph 0068, …as shown in FIG. 13, signals received at a UAV 100 from satellites of a GPS system 1302 can be utilized to estimate a global position of the UAV 100).

	Regarding claim 18, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 15 as discussed above, In addition, Kennedy further discloses that the at least one first camera and the at least one second camera operate independently from each other (as shown in fig. 2).

	Regarding claim 19, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 15 as discussed above, In addition, Kennedy further discloses that  the at least one first camera and the at least one second camera have different fields of view ( as shown in fig. 2, each camera 114/115 have different fields of view).

	Regarding claim 20, the combination of Kennedy, Jourdan and BABCOCK teaches the limitations of claim 15 as discussed above, In addition, Kennedy further discloses that the one or more moving objects comprise at least one person (fig. 2, component 102 is a person).

8. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
9.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423